Citation Nr: 1613081	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  09-41 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from November 1956 to November 1976.  He died in October 2011.  The Appellant is his surviving spouse and the substitute claimant in the appeal.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the RO had previously indicated that this appeal was from a March 2009 rating decision, finding that the May 2004 was a final decision.  In pertinent part, the RO informed the Veteran by a February 2009 letter that the May 2004 decision was final, and that new and material evidence was required to reopen.  However, the record reflects the Veteran was informed of the May 2004 rating decision by correspondence dated May 11, 2004, he filed a notice of disagreement (NOD) in June 2004, was provided with a Statement of the Case (SOC) in September 2004, and a VA Form 9 (substantive appeal) was received by VA on May 9, 2005.  Therefore, it appears that the Veteran perfected his appeal to the May 2004 rating decision.  See 38 C.F.R. §§ 20.200, 20.302 (2015).  

The Board previously dismissed this appeal by a November 2011 decision due to the Veteran's death.  However, the Board acknowledged that this dismissal did not affect the right of an eligible person to file a request to be substituted as the appellant for the purposes of processing the claim to completion, and cited to the relevant statutory provisions of 38 U.S.C.A. § 5121A (Substitution in case of death of a claimant who dies on or after October 10, 2008).  In this case, the record reflects that the Appellant has been substituted for the Veteran in this case.  

This case was previously remanded by the Board in September 2012 for additional development.  

The Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems reflect that additional records have been added to the present appeal and were reviewed, including a February 2016 informal hearing presentation.  


FINDING OF FACT

1.  The probative evidence of record is in relative equipoise as to whether the Veteran was exposed to herbicide agents during his active service in Thailand, during the Vietnam War Era.

2.  The probative evidence of record reflects that the Veteran has diabetes mellitus, type II that is presumed to be related to in-service herbicide exposure.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for the establishment of service connection for diabetes mellitus, type II, to include as due to herbicide exposure, are met.  38 U.S.C.A. §§ 1110, 1116, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159 (2015).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.  

Analysis

After a careful review of the record, the Board finds that service connection for diabetes mellitus, type II, to include as due to herbicide exposure, is warranted.  The probative evidence of record demonstrates that the Veteran has a current diagnosis of diabetes mellitus, type II, and that it is at least as likely as not that the Veteran was exposed to herbicide agents during his active service in Thailand during the Vietnam War Era.  Therefore his diabetes mellitus, type II, is presumed to be related to in-service herbicide exposure.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For purposes of establishing service connection for a disability resulting from exposure to herbicide agents, a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era, beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during that service, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e). 

The following diseases are deemed associated with herbicide exposure, under current VA law:  chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, chronic lymphocytic leukemia (CLL), Type 2 diabetes (also known as Type 2 diabetes mellitus or adult-onset diabetes), acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcomas (other than osteosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e). Effective August 31, 2010, 38 C.F.R. § 3.309(e) provides that presumptive service connection based on herbicide exposure is available for: ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); and Parkinson's disease. 38 C.F.R. § 3.309(e) (2014).  Thus, a presumption of service connection arises for a Vietnam veteran (presumed exposed to Agent Orange) who develops one of the aforementioned conditions.  The foregoing diseases shall be service connected if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 2014); 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. §§ 501(a), 1116; 38 C.F.R. §3.309 (e).

The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  This statutory presumption, however, is not for application in this case as the Veteran does not have the requisite service in Vietnam during the Vietnam era.

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection for disability due to exposure to herbicides with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

Although the record evidence shows that the Veteran has been diagnosed with diabetes mellitus, type II, the record does not reflect, nor does the Veteran assert, that he served in Vietnam during the Vietnam era.  Rather, he claims that he was exposed to herbicides during his service in Thailand.  

VA has developed specific procedures to determine whether a Veteran was exposed to herbicides in a vicinity other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea.  VA's Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H (M21-1), directs that a detailed statement of the Veteran's claimed herbicide exposure be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification.  See VBA Fast Letter 09-20 (May 6, 2009).  The M21-1 also specifies when herbicide exposure may be conceded in certain cases where the Veteran served in Thailand during the Vietnam era.  

The C&P Service has determined that a special consideration of herbicide exposure on a factual basis should be extended to Veterans whose duties placed them on or near the perimeters of Thailand military bases.  VA's Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H, provides that herbicide exposure may be conceded on a direct/facts-found basis if the Veteran served with the U.S. Air Force in Thailand during the Vietnam Era at one of the Royal Thai Air Force Bases (RTAFBs) at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, or Don Muang, and as an Air Force security policeman, security patrol dog handler, member of the security police squadron, or otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.  

The VBA Fast Letter 09-20 provides updated information concerning herbicide use in Thailand during the Vietnam era.  Previous development procedures that VBA was using for purposes of developing information concerning possible Agent Orange exposure in Thailand was replaced by a memorandum for the record that was jointly prepared by the Compensation and Pension Service and the Department of Defense.  If a claimed herbicide exposure cannot be resolved based on the information contained in the memorandum, then follow-up inquiries must be sent to the JSRRC before the claim can be properly adjudicated.  Id.

The memorandum reports that tactical herbicides, such as Agent Orange, were used at the Pranburi Military Reservation from April to September 1964, but not near any U.S. military installation or Royal Thai Air Force Base.  Other than the 1964 tests on the Pranburi Military Reservation, tactical herbicides were not used or stored in Thailand.  See VBA Fast Letter 09-20.  The memorandum reflects that some Operation RANCH HAND aircrafts flew insecticide missions in Thailand from August 1963 to September 1963 and in October 1966.  Id.  This memorandum also notes that, while the Project CHECO Southeast Asia Report: Base Defense in Thailand did not report the use of tactical herbicides on allied bases in Thailand, it did indicate sporadic use of non-tactical (commercial) herbicides within fenced perimeters.  Therefore, if a Veteran's military occupational specialty (MOS) or unit was one which regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides, including herbicides.

In a May 2010 bulletin, the C&P Service indicated that it had determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  A source for this information was the declassified Vietnam era Department of Defense (DoD) document titled Project CHECO Southeast Asia Report: Base Defense in Thailand.  Although DoD indicated that the herbicide use was commercial in nature rather than tactical, the C&P Service determined that there was some evidence that herbicides of a tactical nature, or that of a "greater strength" commercial variant with characteristics of tactical herbicides, were used.  Therefore, the C&P Service determined that special consideration of herbicide exposure on a facts found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeter of Thailand military bases, allowing for presumptive service connection of the diseases associated with herbicide exposure.  

According to the bulletin, along with air bases, there were some small Army installations established in Thailand during this period, which may also have used perimeter herbicides in the same manner as the air bases.  Therefore, if a U.S. Army veteran claimed disability based on herbicide exposure and the veteran was a member of a military police (MP) unit or was assigned an MP military occupational specialty (MOS) that required duty at or near the base perimeter, then herbicide exposure on a facts found or direct basis was to be acknowledged.  

The Veteran's DD form 214, service personnel records, and service treatment records (STRs) all reflect that the Veteran served with the United States Air Force in Thailand for several years beginning in December 1966 at several RTAFBs, including U-Tapao, Nakhon Phanom and Don Muang.  His military occupational specialty (MOS) during this time was an Air Transportation Technician with primary duties including Air Passenger Specialist, Air Transportation Specialist and Air Cargo Specialist.  

In considering the Veteran's MOS, his active service at the U-Tapao, Nakhon Phanom and Don Muang RTAFBs during the Vietnam War Era, and his lay statements of having been stationed at almost all of the RTAFBs in Thailand for almost seven years of service in Southeast Asia, the Board will resolve doubt in favor of the Veteran and find that he worked near the U-Tapao, Nakhon Phanom and Don Muang RTAFBs air base perimeters.  See generally Pentacost v. Principi, 16 Vet. App. 124 (2002).  Thus, the evidence is also in relative equipoise as to whether the Veteran was exposed to herbicide agents in service.  Accordingly, the Veteran's in-service exposure to herbicide agents may be conceded on a factual basis.  See M21-1, Part IV, Subpart ii, Chapter 1, Section H.

As previously noted, the post-service medical evidence shows that the Veteran has diabetes mellitus, type II.  That disorder is listed as a disease associated with exposure to herbicide agents.  See 38 C.F.R. § 3.309(e).  There is no affirmative evidence showing that the Veteran's diabetes was not caused by herbicide exposure.  

Therefore, the evidence of a current diagnosis of diabetes mellitus, type II, coupled with the Veteran's in-service herbicide exposure, satisfies the presumptive service-connection criteria of 38 C.F.R. § 3.309(e) and the Board concludes that service connection for type 2 diabetes mellitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  



ORDER

Service connection for diabetes mellitus, type II, to include as due to herbicide exposure



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


